Title: From Benjamin Franklin to Vergennes, 25 July 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy July 25. 1780.
The Intention of his Majesty, (which you have done me the honour to signify to me in your Letter of the 24th Instant) to have the Contestation relative to the Taking of the Ship Flora, brought before the Tribunals of the Realm, there to be judged according to the Laws and Rules established for French Privateers, appears to me so perfectly right, that I acquiesce in it with Pleasure. I had the Honour of acquainting your Excellency in mine of the 18th. past, with the Motives urged to me for granting an American Commission to the Black Prince. I was afterwards (without seeking or desiring it) drawn into the Exercise of a kind of judicial Power respecting her Prizes, by being assured that your Tribunals refused to judge of Prizes made by American Cruisers, and by being shown the 11th. Article of the King’s Regulation of Sept 27. 1778. directing the Officers of the Admiralty to send me Copies of all their Proceedings, and the Papers relating to any Prize brought into your Ports by such Cruisers, which it was alledg’d was intended to enable me to judge of the Legality of those Prizes, which Judgement was therefore demanded of me.— A Letter too, which I had the Honour of receiving from M. De Sartine, seem’d to confirm this, viz:
“Versailles le 27. 7 bre 1779
J’ai l’honneur, Monsieur, de vous envoyer les Procédures instruites par les Officiers de l’ Amirauté de Brest concernant la Prise le jeune Dominique, et huit Rançoms faites par le Corsaire Americain le Prince Noir. Vous savez, Monsr, que le Conseil de Prises n’a pas jugé convenable de prendre connaissance de ces sortes de Procédures; et je vous prie de m’accuser la Reception de ces différentes Pieces.
J’ai l’ honneur d’etre &ca. (signé) De Sartine”
These, if I have acted improperly, are my Excuses. I shall as you advise, withdraw the only two Commissions I have issued to Privateers fitted out by the King’s Subjects; being with the greatest Consideration & Respect, Your Excellency’s most obedient and most humble Servant.
B Franklin
His Exy. Count De Vergennes.
 
Endorsed: M. de R
